06/17/2021




              IN THE SUPREME COURT OF THE STATE OF MONTANA
                       SUPREME COURT CAUSE NO. DA 20-0190




 STATE OF MONTANA,

         Plaintiff and Appellee,

         v.                                                   ORDER

 CHERYL HREN and
 JEFFRY NELSON,

          Defendants and Appellants.




         Appellants, by counsel, have filed a motion for extension of time to file the

reply brief. Good cause appearing,

         IT IS HEREBY ORDERED that the motion for extension of time is

GRANTED. Appellants have until July 30, 2021, within which to file the reply

brief.

         No further extensions will be granted.




                                                                           Electronically signed by:
                                            1                                    Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 June 17 2021